01/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0583



                                 No. OP 20-0583

BRANDON JAMES KILLAM,

              Petitioner,

      v.

JIM SALMONSEN,

              Respondent.


                                     ORDER

      Upon consideration of Respondent’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including March 15, 2021, within which to prepare, serve, and file its

response.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 14 2021